Exhibit 10.2
 
AGREEMENT AND RELEASE
 
Agreement and Release (“Agreement”) executed this 28th day of October, 2009, by
and between Glenn Rice (“Employee”) with an address
at ____________________________________ and Pharmacyclics, Inc., its parents,
subsidiaries and affiliates (the “Company”) with an address a 996 E. Arques
Avenue, Sunnyvale, California 94085.
 
1.           On October 28, 2009 (“Notification Date”), the Company provided
Employee with thirty (30) days written notice, pursuant to Section 9(B) of
Employee’s employment agreement with the Company dated February 2, 2009 (the
“Employment Agreement”), that Employee’s employment with the Company shall end
by mutual agreement effective February 11, 2010.  As of February 11, 2010,
Employee’s duties, responsibilities, office and title will cease.  Between the
Notification Date and February 11, 2010, Employee agrees to assist the Company
with the transition, pursuant to the Company’s directives.  The parties agree
that the terms and provisions of this Agreement are independent of Employee’s
service as a director of the Company. If the Employee is not elected as a
director at the Company’s 2010 annual meeting of stockholders the terms and
provisions of this Agreement shall not be effected.
 
2.           The Company shall continue to pay Employee his annual base salary
until December 1, 2009 in accordance with the Company’s standard payroll
procedures.  Between December 1, 2009 and February 11, 2010, the Company shall
pay Employee a pro-rated portion of his annual base salary based on hours of all
work performed during that time period.  Such payments shall be made in
accordance with the Company’s standard payroll procedures.
 
3.
 
(a)             Stock Option Acceleration.
 
(i)           The grant of incentive stock options to purchase 439,560 shares of
the Company’s common stock (the “Common Shares”) issued by the Company to
Employee with a grant date of February 10, 2009 and an exercise price of $0.91
as described in the Notice of Grant of Stock Option (the “Notice of Incentive
Option Grant”) shall be exercisable as follows:  provided Employee signs and
does not revoke this Agreement, the grant of options to purchase 109,890 Common
Shares set forth in clause (i) of the paragraph entitled “Vesting Schedule” in
the Notice of Incentive Option Grant shall be accelerated and exercisable on the
Release Effective Date, defined below, subject to the terms of the Notice of
Incentive Option Grant and Stock Option Agreement attached thereto, as modified
by this Agreement.
 
(ii)            The grant of non-qualified stock options to purchase 560,440
Common Shares issued by the Company to Employee with a grant date of February
10, 2009 and an exercise price of $0.91 as described in the Notice of Grant of
Stock Option (the “Notice of Non-Qualified Option Grant”) shall be exercisable
as follows: (x) provided Employee signs and does not revoke this Agreement, the
grant of options to purchase 66,110 Common Shares set forth in clause (i) of the
paragraph entitled “Vesting Schedule” in the Notice of Non-Qualified Option
Grant shall be accelerated and exercisable on the Release Effective Date,
defined below, subject to the terms of the Notice of Non-Qualified Option Grant
and Stock Option Agreement attached thereto, as modified by this Agreement; and
(y) provided Employee signs and does not revoke this Agreement, the grant of
options to purchase 338,000 Common Shares set forth in clause (ii) of the
paragraph entitled “Vesting Schedule” shall be (1) accelerated with respect to
options to purchase 24,000 Common Shares, which options to purchase 24,000
Common Shares shall be exercisable on the Release Effective Date, defined below,
subject to the terms of the Notice of Non-Qualified Option Grant and Stock
Option Agreement attached thereto, as modified by this Agreement, and (2)
terminated with respect to options to purchase the remaining 314,000 Common
Shares, which options to purchase 314,000 Common Shares shall be of no further
force and effect.
 

--------------------------------------------------------------------------------


 
(iii)           The options which are accelerated pursuant to Section 3(a)(i)
above shall be exercisable through February 15, 2010, after which time they
shall terminate and be of no further force and effect.  The options which are
accelerated pursuant to Section 3(a)(ii) above shall be exercisable for a period
of three months following the Release Effective Date, or for as long as the
Employee remains on the Board of Directors, whichever is longer, pursuant to the
terms of Section 5(i) of the Stock Option Agreement attached as Exhibit A to the
Notice of Non-Qualified Option Grant, after which time they shall terminate and
be of no further force and effect.
 
(b)           Option Termination.  All remaining grants of options to purchase
Common Shares (i) described in the Employment Agreement, (ii) as set forth in
the Notice of Incentive Option Grant, other than the options to purchase 109,890
Common Shares, which are accelerated pursuant to Section 3(a) above, and (iii)
as set forth in the Notice of Non-Qualified Option Grant, other than the options
to purchase 66,110 and 24,000 Common Shares, respectively, which are accelerated
pursuant to Section 3(a) above, are in each case hereby terminated and shall be
of no further force and effect.
 
(c)           Other Options.  Options to purchase an aggregate of 70,836 Common
Shares in the amounts, at the exercise prices and on the grant dates listed
below, shall remain in effect pursuant to their respective terms. The Options
described below, to the extent vested by their terms, shall be exercisable until
the later of February 15, 2010 or the last day Employee serves as a director of
the Company.
 
Grant Date
Option To Purchase
Common Shares
Exercise Price
10/1/2008
5,281
$ 2.13
9/10/2008
10,000
$ 2.30
1/2/2009
55,555
$ 0.81

 
4.           Employee agrees and acknowledges that the payment and benefits
provided in Paragraphs 2 and 3 above exceed any payments and benefits to which
he would otherwise be entitled under any policy, plan, and/or procedure of the
Company absent his signing an Agreement and Release.
 
2

--------------------------------------------------------------------------------


 
5.           Employee shall have up to twenty-one (21) days from the date of his
receipt of this Agreement to consider the terms and conditions of this
Agreement.  Employee may accept this Agreement at any time within the twenty-one
(21) day period by executing it before a notary and returning it to Ramses
Erdtmann, Vice President, Finance and Administration, Pharmacyclics, Inc., 996
E. Arques Avenue, Sunnyvale, California 94085, no later than 5:00 p.m. on the
twenty-first (21st) day after Employee’s receipt of this Agreement.  Thereafter,
Employee will have seven (7) days to revoke this Agreement by stating his desire
to do so in writing to Ramses Erdtmann at the address listed above, and
delivering it to Ramses Erdtmann no later than 5:00 p.m. on the seventh (7th)
day following the date Employee signs this Agreement.  The effective date of
this Agreement shall be the eighth (8th) day following Employee’s signing of
this Agreement (the “Release Effective Date”), provided the Employee does not
revoke the Agreement during the revocation period.  In the event Employee does
not accept this Agreement as set forth above, or in the event Employee revokes
this Agreement during the revocation period, this Agreement, including but not
limited to the obligation of the Company and its subsidiaries and affiliates to
provide the payment and benefits referred to in Paragraphs 2 and 3 above, shall
automatically be deemed null and void.
 
6.         (a)  In consideration of the payment and benefits referred to in
Paragraphs 2 and 3 above, Employee for himself and for his heirs, executors, and
assigns (hereinafter collectively referred to as the “Releasors”), forever
releases and discharges the Company and any and all of its parent corporations,
subsidiaries, divisions, affiliated entities, predecessors, successors and
assigns, and any and all of its or their employee benefit and/or pension plans
or funds, and any of its or their past or present officers, directors,
stockholders, agents, trustees, administrators, employees or assigns (whether
acting as agents for such entities or in their individual capacities),
(hereinafter collectively referred to as the “Releasees”), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever
(based upon any legal or equitable theory, whether contractual, common-law,
statutory, decisional, federal, state, local or otherwise), whether known or
unknown, which Releasors ever had, now have or may have against the Releasees by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter from the beginning of the world up to and including
the Release Effective Date, except for the obligations of the Company under this
Agreement.
 
(b)           Without limiting the generality of the foregoing subparagraph (a),
this Agreement is intended to and shall release the Releasees from any and all
claims arising out of Employee’s employment with Releasees and/or the
termination of Employee’s employment, including but not limited to any claim(s)
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended; (ii) the Americans with Disabilities Act, as amended; (iii) the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plan and applicable law); (iv)  the
Age Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) the California Fair Employment Practices and Housing Act;
(vi) Section 806 of the Sarbanes Oxley Act of 2002; (vii) alleged discrimination
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional); (viii) the terms and conditions of Employee’s
employment with the Company, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding that termination;
and (ix) any law (statutory or decisional) providing for attorneys’ fees, costs,
disbursements and/or the like.
 
3

--------------------------------------------------------------------------------


 
(c)           As a further consideration and inducement for this Agreement, to
the extent permitted by law, Employee hereby waives and releases any and all
rights under Section 1542 of the California Civil Code or any analogous state,
local, or federal law, statute, rule, order or regulation that Employee had or
may have with respect to the Releasees.  California Civil Code Section 1542
reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Employee hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages, as well as any
that are now disclosed, arising prior to Employee’s execution of this
Agreement.  This release does not extend to those rights, which as a matter of
law cannot be waived, including but not limited to unwaivable rights Employee
may have under the California Labor Code.  Nothing in this Agreement shall limit
Employee’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a manner.
 
(d)           Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Employee from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Employee understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Paragraphs 6(a) and (b), including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
Agreement.
 
7.         (a)  Employee agrees that he has not and will not engage in any
conduct that is injurious to the Company’s or the Releasees’ reputation or
interest, including but not limited to (i) divulging, communicating, or in any
way making use of any confidential or proprietary information acquired in the
performance of his duties at the Company; and (ii) publicly disparaging (or
inducing or encouraging others to publicly disparage) the Company or the
Releasees.
 
(b)           Employee acknowledges that on or before February 11. 2010 he has
returned to the Company any and all originals and copies of documents,
materials, records, credit cards, keys, building passes, computers, blackberries
and other electronic devices or other items in his possession or control
belonging to the Company or containing proprietary information relating to the
Company.  Company agrees to keep email address active until such time.
 
(c)           Employee acknowledges that the terms of the Proprietary
Information and Inventions Agreement executed by Employee on February 26, 2009
are incorporated herein by reference, and Employee agrees and acknowledges that
he is bound by its terms.
 
4

--------------------------------------------------------------------------------


 
8.         (a)  Employee will cooperate with the Company and/or its subsidiaries
and affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which Employee
was involved or of which Employee has knowledge.
 
(c)           Employee agrees that, in the event he is subpoenaed by any person
or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) that in any way
relates to Employee’s employment with the Company, he will give prompt notice of
such request to Ramses Erdtmann, Vice President, Finance and Administration, or
his successor, and will make no disclosure until the Company has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
 
9.           The terms and conditions of this Agreement are and shall be deemed
to be confidential, and shall not be disclosed by Employee to any person or
entity without the prior written consent of Ramses Erdtmann, Vice President,
Finance and Administration, or his successor, except if required by law, and to
Employee’s accountants, attorneys, and spouse, provided that they agree to
maintain the confidentiality of this Agreement.  Employee further represents
that he has not disclosed the terms and conditions of this Agreement to anyone
other than his attorneys, accountants and spouse.
 
10.           The making of this Agreement is not intended, and shall not be
construed, as an admission that the Releasees have violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Employee.
 
11.           The parties agree that this Agreement may not be used as evidence
in a subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.
 
12.           Employee acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been advised by the Company in writing to
consult with an attorney of his choosing in connection with this Agreement; (d)
he fully understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.
 
13.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
14.           If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court of competent jurisdiction that the release and
covenants provided for by Paragraph 6 above is illegal, void, or unenforceable,
Employee agrees to execute a release, waiver and/or covenant that is legal and
enforceable.  Finally, any breach of the terms of Paragraphs 7, 8 and/or 9 above
shall constitute a material breach of this Agreement as to which the Company may
seek appropriate relief in a court of competent jurisdiction.
 
5

--------------------------------------------------------------------------------


 
15.           This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to the
conflict of laws provisions thereof.  Actions to enforce the terms of this
Agreement, or that relate to Employee’s employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the County of San Mateo, State of California.
 
16.           This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument of this Agreement.
 
17.           This Agreement (including any exhibits attached hereto)
constitutes the complete understanding between the parties with respect to the
termination of the Employee’s employment at the Company and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties.  No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by each of the parties
hereto.
 
[Signature page follows]
 
6

--------------------------------------------------------------------------------




[Signature page to Agreement and Release]
 





           
Dated:
    /s/ Glenn Rice    
Glenn Rice





PHARMACYCLICS, INC.
               
By:
/s/ Ramses Erdtmann  
Date:
   
Ramses Erdtmann
       
Vice President, Finance and
Administration
     






--------------------------------------------------------------------------------